Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated December 9, 1975 and made after a fair hearing, which affirmed a determination of the respondent Commissioner of the Westchester County Department of Social Services to reduce a grant of aid to dependent children in order to recover an advance duplicate payment of utility bills. Determination confirmed, and proceeding dismissed on the merits, without costs or disbursements. The evidence adduced at the fair hearing failed to support a claim of undue hardship created by the deduction of $27.83 a month for six months in order to recoup a duplicate payment of accumulated utility bills. Funds for the payment of those bills had been provided for in petitioner’s budget; those funds were received by her, but she used them for other purposes. We have examined appellant’s remaining contentions and find them to be without merit. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.